Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
RE claims 26, 46 and 47, prior arts do not explicitly disclose, teach or suggest a wireless device/User Equipment performing a method of Discontinuous Reception (DRX) control wherein the wireless device/User Equipment in idle mode selects a first or default DRX cycle pattern, determines reception quality metrics of received beams and determining and applying a customized DRX cycle pattern for controlling operative instants during subsequent DRX cycles based upon the quality metrics. The prior arts all indicate that an eNodeB is ultimately control of DRX cycle determinations rather than the wireless device/User Equipment as claimed.
RE claims 27-45, the claims depend upon claim 26 and thereby incorporate the allowable matter set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James P Duffy/Primary Examiner, Art Unit 2461